                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

BERNARD KATZ                                                                         PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:19-cv-00153-SA-RP

HOMER SKELTON FORD, INC.                                                           DEFENDANT

                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the parties’ ore tenus Joint Motion to

Dismiss the above styled and numbered action, and the Court, being advised that the parties have

resolved all claims in said matters, and the Court being otherwise fully advised in the premises,

is of the opinion and hereby finds that this motion is well taken and should be granted.


       IT IS, THEREFORE, HEREBY ORDERED AND ADJUDGED, that the above styled

and numbered action should be, and the same hereby is, DISMISSED WITH PREJUDICE, with

each party to bear their own costs.


       SO ORDERED AND ADJUDGED, this the 24th day of March, 2020.


                                                     /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE


AGREED AS TO FORM AND CONTENT:
/s/ Jenessa Carter Hicks
DAVID E. ROZIER, JR. (MSB #5712)
JENESSA CARTER HICKS (MSB #103287)

/s/ Philip Oliphant
Philip Oliphant (Pro Hac Vice)
John Hinkle
Counsel for the Plaintiff
